DETAILED ACTION
In response to communication filed on 11/10/2021.
Claims 1-9 are pending.
Claims 1-9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 11/10/2021. Claims 1,3,8 and 9 were amended and claims 1-9 remain pending.

The terminal disclaimer filed on 11/10/2021 has been entered, reviewed and found to obviated previously raised Obvious-type Double Patenting rejection.  The rejection is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,742,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US Pub. 2018/0123769)(P1 hereafter) in view of Mazzarese et al. (US Pub. 2015/0156769)(M1 hereafter).

Regarding claims 1 and 9, P1 teaches a user equipment (i.e. wireless transmit receive unit WTRU)[refer Fig. 1B; 102] comprising: 
a receiver [refer Fig. 1B; 120], which, in operation, receives a bitmap indicating one or more candidates of transmission time interval (TTI) (the WTRU receives a DCI that includes scheduling information, such as a list of applicable cells and TTIs using a bitmap for group of cells)[paragraph 0122]; and 
circuitry, which, in operation, blindly decodes the physical channel in the candidate (i.e. TTI) based on the bitmap (the TTIs can help for blind decoding reduction [paragraph 0078], the information is used to influence blind decoding for transmissions [paragraph 0080]).  
However P1 fails to disclose each of the candidates of TTIs is one or more symbols used for a physical channel, among a plurality of TTIs configurable in 14 symbols.
M1 discloses that in LTE, a length of a transmission time interval is 1ms and one TTI comprises of 14 symbols [paragraph 0004], the sending of user data and control data is done via physical downlink shared channels and physical downlink control channel respectively [paragraph 0251], information of a TTI set is sent in a bitmap mode [paragraph 0312].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to incorporate 14 symbol TTIs that are in use with a bitmap as taught by M1.  One would be motivated to do so to incorporate the use of prior art elements, such as 14 symbol TTIs [refer M1; paragraph 0004] for sending user data (i.e. over a physical 

Regarding claim 5, P1 teaches the receiver, in operation, receives the bitmap in a radio resource control (RRC) or a medium access control (MAC) (in relation to the sending of the DCI, higher layers, such as RRC, are used to configure cells)[paragraph 0068].  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of M1, as applied to claim 1, in further view of Patneleev et al. (US Pub. 2017/0208616)(P2 hereafter).

Regarding claim 2, P1 fails to disclose a length of the TTI is variable, and a size of the bitmap is constant for all of different lengths of the TTI.  
	P2 discloses that a number of TTIs in a cycle can be a multiple of the length, in TTIs, of a bitmap [paragraph 0062], SA control messages that include bitmaps which are used as time resource pattern for transmission (T-RPT) generation parameters [paragraph 0068], the T-RPT is based upon a number of consecutive TTIs in a group, such as a TTI length indicator (i.e. length of the TTI is variable) and based on a number of TTIs [paragraph 0069].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 for providing a bitmap for identifying TTIs for blind decoding reduction to allow for expanded bitmaps that are based upon the number of TTIs as taught by P2.  One would be motivated to do so to provide a better indication of TTIs for a UE for transmission [refer P2; paragraph 0055].


	P2 discloses that a number of TTIs in a cycle can be a multiple of the length, in TTIs, of a bitmap [paragraph 0062], this bitmap is conveyed via RRC messages transmitted by the eNB to a user equipment (UE) to identify TTIs to the UE [paragraph 0075], an expanded bitmap can have bit positions that indicate exclusion of a TTI mapped to a bit position [paragraph 0080].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 for providing a bitmap for identifying TTIs for blind decoding reduction to allow for expanded bitmaps that are based upon the number of TTIs as taught by P2.  One would be motivated to do so to provide a better indication of TTIs for a UE for transmission [refer P2; paragraph 0055].

Regarding claim 4, P1 fails to disclose a size of the bitmap is 14 bits.  
	P2 discloses that a number of TTIs in a cycle can be a multiple of the length, in TTIs, of a bitmap [paragraph 0062], this bitmap is conveyed via RRC messages transmitted by the eNB to a user equipment (UE) to identify TTIs to the UE [paragraph 0075], an expanded bitmap can have bit positions that indicate exclusion of a TTI mapped to a bit position [paragraph 0080].  P2 discloses that bitmaps can comprise of varying number of bits based upon the pattern of TTIs and noted examples are not limited [paragraph 0058][refer Fig. 7][refer Fig. 10].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 for providing a bitmap for identifying TTIs for blind decoding reduction to allow for expanded bitmaps that are based upon the number of TTIs as taught by P2.  In doing so, a bitmap size can be up to 14 bits by design choice to identify a number of TTIs the .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of M1, as applied to claim 1, in further view of Ranta-Aho et al. (US Pub. 2015/0016431)(R1 hereafter).

Regarding claim 6, P1 fails to disclose a length of the TTI is specific to the user equipment.  
	R1 discloses that UEs are notified of which TTI length to use, in which UE’s can have an initial preference to a specific TTI length [paragraph 0087].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to allow for varying TTI lengths based upon capabilities (i.e. UE specific) of the UE as taught by R1. One would be motivated to do so to provide efficiency and backwards compatibility [refer R1; paragraph 0087].

Regarding claim 7, P1 fails to disclose a length of the TTI depends on coverage of the user equipment.  
	R1 discloses that two different TTI values can be allocated in a cell so that legacy UEs can see one TTI while another release UE can see both [paragraph 0086], UEs are notified of which TTI length to use, in which UE’s can have an initial preference to a specific TTI length [paragraph 0087].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to allow for varying TTI lengths based upon capabilities (i.e. UE specific) of the UE as taught by R1. One would be motivated to do so to provide efficiency and backwards compatibility [refer R1; paragraph 0087].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of M1, as applied to claim 1, in further view of Lee et al. (US Pub. 2018/0376495)(L1 hereafter).

Regarding claim 8, P1 fails to disclose the one or more candidates of the TTI is based on a configuration of reference signal.
	L1 discloses that a terminal can be configured to support a length of a transmission time interval by receiving configuration information associated with an uplink reference signal for a plurality of TTIs from a base station [refer Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to incorporate configuration information associated with a reference signal for a plurality of TTIs as taught by L1.  One would be motivated to do so to provide support for multiple TTI lengths in a wireless communication system [refer L1; paragraph 0005].

Response to Arguments

Applicant’s arguments, see page 5, filed 11/10/2021, with respect to the rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzarese et al. (US Pub. 2015/0156769)(M1 hereafter) as noted in the above rejection.

Regarding claims 1,5 and 9, applicant argues that the applied reference does not teach newly added claim limitation, namely, “TTIs being among a plurality of TTIs in 14 symbols”. 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of M1 as noted in the above rejection.

Accordingly, based upon the disclosures of P1 and M1, examiner reasoned that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to incorporate 14 symbol TTIs that are in use with a bitmap as taught by M1.  One would be motivated to do so to incorporate the use of prior art elements, such as 14 symbol TTIs [refer M1; paragraph 0004] for sending user data (i.e. over a physical channel)[refer M1; paragraph 0256], to be used with a bitmap according to known procedures to yield predictable results.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412